Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/KR2018/011409 (filed 09/27/18), which application claims priority to KR 10-2017-0126526 (filed 09/28/17).
	The Preliminary Amendment filed 11/08/19 is entered.
	Claims 1-11 are pending.
	The IDS statements filed 11/08/19, 08/05/20, 02/26/21, 05/06/22, 08/05/22 have been considered.  Initialed copies accompany this action. 
	The Drawings filed 11/08/19 are approved by the examiner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, line 4, it is unclear of the recited “…comprising a plurality of electrode active material particles, a polymer resin for a binder, and a solvent” refers to the components present in the composite particles (specifically) or in the mixed sample (in total).  Additionally, it is unclear as to what dimension(s) are utilized in the method step “comparing the particle size distribution of the composite particles with…the electrode active materials”.  Does such refer to D10, D50, D90 values, or something else?  Clarification is required.  Additionally, electrode slurry compositions usually contain more than one component in the mixture which meets the instant requirement of “electrode active particles” (e.g. a combination of Li oxides, carbon(s), metals) (see instant PG-PUB 2020/0176776 para 0057; 0066).  Accordingly, the claimed method step of “comparing the particle size distribution of the…electrode active materials” is considered indefinite in that such a step may refer to more than one component present in the mixture, and it cannot be determined from the claim language to which specific material(s) a comparison is required (i.e. carbon, metal, oxide(s), or combinations thereof).  Also, the prior art appears to disclose electrode mixtures containing a plurality of electrode materials within the composite particles in combination with separate (distinct) electrode particles mixed in the slurry/paste.  It cannot be determined from the instant method language to which of the several electrode active particles the claimed comparison step is required (i.e. those within the composite particle, or those distinctly present in the mixture).  Clarification is required.
Lastly, the examiner construes the instant method language “based upon the result determining the phase stability of the electrode slurry” indefinite in that it such is open to multiple interpretations, and it cannot be determined what formula, algorithm, etc. is utilized to determine “phase stability” within the scope of the instant claims and those values excluded from the instant method.
Applicant is invited to contact the undersigned examiner in order to discuss possible ways of overcoming the above rejection.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (ESSL 2003).
	Initially, note the above 112 rejection regarding the claimed method steps relating to “comparing the particle size…of the electrode active particles” and “determining phase stability”.
	Yang et al (2003) discloses (Abstract):

    PNG
    media_image1.png
    130
    1014
    media_image1.png
    Greyscale

	The Experimental section discloses the formation of a composite material containing binder (PVC)/solvent nanosilicon and graphite.  The produced composites each have a particle size of 3.6-10 microns, and the fine graphite (i.e. electrode active material) utilized in the mixture has a particle size of 1-2 microns (Experimental):

    PNG
    media_image2.png
    170
    508
    media_image2.png
    Greyscale

Although the reference does not directly describe “determining phase stability”, the examiner submits that the disclosed particle size distributions of the composite particles (3.6-10 microns) vs the electrode active material (1-2 microns) each fall within the formula recited in instant dependent claim 8, and therefore would inherently meet the claimed method step.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.  Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
The reference specifically or inherently meets each of the instantly claimed limitations. 
The reference is anticipatory.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-084525.
JP ‘525 discloses (Abstract):

    PNG
    media_image3.png
    614
    1400
    media_image3.png
    Greyscale

	The reference teaches a manufacturing method for secondary battery electrode with improved characteristics by managing the particle size distribution characteristics of the carbon material included in the electrode composition and the viscosity of the slurry (para 0006-0009 of English translation).  The paste mixture includes conductive material (carbon), binder, active material, and solvent (e.g. H2O) (0022-23; 0050, 0056, 0059).  The disclosed “secondary particles” meet the claimed “composite particles” of the instant method (0015).
	Although the reference does not specificy a relationship between the composite particles and the EAM as claimed, JP ‘525 clearly taches the correlation between particle size distribution of the slurry components and the target viscosity range of the resultant pate (0089-0090).  Accordingly, the examiner submits that the skilled artisan would have to utilize only routine experimentation in order to arrive at the claimed relationship, which parallels the particle size vs suitable paste viscosity relationship desired in the reference.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Likewise, any minor modifications necessary to meet the claimed limitations, such as variation in component percentages necessary to meet a suitable paste viscosity or conductivity range, would have been well within the purview of the skilled artisan.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
September 5, 2022